Citation Nr: 1451562	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-00 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran's claim was remanded by the Board in October 2013.

A review of the Veteran's virtual VA folder reveals that all documents in that folder have already been considered by the RO in adjudicating the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that an initial compensable rating is warranted for his service-connected bilateral hearing loss.  The Veteran underwent a VA audio examination in April 2011.  Subsequent to the Veteran's April 2011 VA audio examination a December 2011 private audiogram in graph format indicated that there was a substantial increase in the Veteran's hearing loss.  

In October 2013, the Board remanded the Veteran's claim in order to obtain a second VA audio examination, as well as an opinion which reconciled the findings of the December 2011 private audiogram and VA audiometric findings.  In November 2013, a VA examiner conducted the requested second VA audio examination; however, she did not discuss the December 2011 private audiogram and did not provide the required opinion.  The Board, consequently, finds that the opinion rendered in November 2013 is inadequate and a new opinion should be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

The most recent VA treatment records in the virtual claims file are dated November 25, 2013.  The Veteran's more recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all of the Veteran's VA treatment records dated from November 25, 2013 to present.

2. When the above action has been accomplished, forward the Veteran's claims file to the VA examiner who provided the November 2013 audio examination.  The examiner should review the Veteran's medical history and provide an addendum opinion that addresses the findings of the private December 2011 report and discusses the validity of the December 2011 private audiometric report as compared to the April 2011 and November 2013 VA examinations.  

If the November 2013 VA audiologist is unavailable, have another VA audiologist review the claims file and provide the requested opinion.  If, but only if, an additional audiometric examination is deemed necessary for purposes of providing the requested opinion, then another examination should be conducted. 

The examiner should provide reasons and bases for all opinions provided.

3. Thereafter, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



